Citation Nr: 1722957	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for non-ischemic cardiomyopathy, claimed as a heart condition.

2. Entitlement to service connection for a bilateral ankle condition.

3. Entitlement to service connection for left knee strain.

4. Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1980 to July 1983 and in the U.S. Army from September 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

As the diagnoses for the right and left knee are not the same, the Board has recharacterized the issue for a bilateral knee condition as a left knee strain and right knee arthritis.  

The issues of bilateral ankle condition, left knee strain, and right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's non-ischemic cardiomyopathy did not have its onset in nor is it causally related to his service.  


CONCLUSION OF LAW

1.  The criteria for service connection for non-ischemic cardiomyopathy, claimed as a heart condition, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2009.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in February 2010 is adequate regarding the issue of the Veteran's heart condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiner reviewed the record, noted the history of the Veteran's chest and heart complaints, applied accepted medical standards and principles, and provided an opinion with supporting rationale.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis:
Facts

The Veteran contends that his current heart condition is causally related to his active service.  

The Veteran's service treatment records (STRs) reveal a February 1982 complaint of chest pain.  A January 1983 medical record indicates that the Veteran's heart was within normal limits.  The Veteran's July 1983 separation examination indicates that the chest x-ray was within normal limits.  

Post-service, there are numerous records from the Cincinnati VA Medical Center relating to the Veteran's heart.  A November 2008 cardiology consult report indicates that the Veteran had a normal heart with no murmurs, rubs, or gallops.  A January 2009 psychiatric risk assessment note indicates that the Veteran complained of heart problems.  An October 2009 SATP diagnostic study note indicates that the Veteran has a history of cardiomyopathy.  

In February 2010, the Veteran underwent a VA examination to determine the nature and etiology of his heart condition.  The examiner diagnosed the Veteran with non-ischemic cardiomyopathy.  The examiner opined that the Veteran's current heart condition is not related to his chest pain in service.  He reasoned that the Veteran's heart condition is more likely related to some unknown etiology since his chest pain in service was not cardiac related.

Additionally, there are lay statements of record from the Veteran.  In his May 2011 VA 9 form, the Veteran indicated that he believed he damaged his heart during boot camp in the summer of 1980.  



Merits

Given the Veteran's diagnosis for non-ischemic cardiomyopathy, the Board acknowledges that he has a current diagnosis.  At issue is the in-service incurrence of an injury or illness and a medical link between the Veteran's current heart condition and his active service.

The Veteran's STRs are silent as to any complaints or treatments for a heart condition.  He was seen for chest pain while in service, but records taken subsequent to this complaint indicate that his chest and heart were within normal limits.  

The Board acknowledges the Veteran's statement that he damaged his heart during boot camp.  As the Veteran's statement is vague, the Board construes it to be an indication that he experienced pain or issues with his heart in service.  The Veteran is competent to relay observable symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  The Board has no reason to doubt the credibility of these assertions and therefore finds them probative.  Thus, the Board concedes an in-service incurrence. 

However, assuming arguendo, that the Veteran had chest pain in service, his claim fails for lack of a nexus.  The Veteran did complain of chest pain while in service.  Yet, the February 2010 VA examiner explained that this chest pain was not cardiac related and is therefore not linked to the Veteran's current heart condition.  The VA examiner accounted for a potential link between chest pain and a subsequent heart condition and explained that there is no such link in the present case.  The rationale is also in line with the other evidence of record.  The Veteran's STRs do not indicate that his chest pain was cardiac related, and his heart was noted to be normal.  Nor do post-service records regarding the Veteran's heart indicate cardiac related chest pain.  As the February 2010 VA opinion was reasoned and supported by the overall record, the Board finds it to be the most probative evidence regarding a nexus.  Thus, the Board determines that the Veteran's heart disorder is not etiologically related to his service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for entitlement to service connection for a heart condition.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for non-ischemic cardiomyopathy, claimed as a heart condition, is denied.

REMAND

The Board determines that further evidentiary development is necessary regarding the Veteran's claims for entitlement to service connection for a bilateral ankle disorder, left knee strain, and right knee arthritis.  

The Veteran contends that his bilateral ankle condition is causally related to his service.  He has indicated that he sprained his ankle while running during physical training.  The Veteran's STRs reflect a December 1987 report for a sprained right ankle.  A January 1988 report also indicates complaints of foot pain after running during physical training.

In February 2010, the Veteran also underwent a VA examination to determine the nature and etiology of his claimed bilateral ankle condition.  The VA examiner diagnosed the Veteran with bilateral ankle strain.  The VA examiner opined that the Veteran's bilateral ankle condition is not caused by or the result of his foot or ankle incident in service.  The VA examiner reasoned that there was no chronicity regarding complaints or treatment for an ankle condition.  The Board finds this opinion and rationale inadequate.  The VA examiner's conclusion is improperly predicated on a lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran also contends that he has a bilateral knee condition as a result of his bilateral ankle condition.  Specifically, the Veteran has stated that his knees are bad and that he believes his knees overcompensate for his ankles.

The February 2010 VA examiner diagnosed the Veteran with a left knee strain and mild arthritis of the right knee.  The examiner opined that the Veteran's current bilateral knee condition is not caused by or the result of his ankle condition as there is no nexus with which to connect the two conditions.  The Board finds this opinion and rationale inadequate.  As this is a claim for secondary service connection, the opinion must address aggravation in addition to causation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The VA examiner did not address aggravation.  Additionally, the examiner did not provide a separate opinion and rationale for the separate knee diagnoses.  Nor did the examiner explain why there was no nexus.    

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file, to include a copy of this remand, to the February 2010 VA examiner for addendum opinions concerning the nature and etiology of the Veteran's bilateral ankle condition, left knee strain, and right knee arthritis.  If the examiner who drafted the February 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle condition had its onset during or was caused by the Veteran's active service. 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee strain is etiologically related to his active service; additionally, whether the Veteran's left knee strain was caused (in whole or in part) or aggravated (permanently worsened) by the Veteran's bilateral ankle disorder.    

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee arthritis is etiologically related to his active service; additionally, whether the Veteran's right knee arthritis was caused (in whole or in part) or aggravated (permanently worsened) by the Veteran's bilateral ankle disorder.   

Please note that the absence of evidence of treatment for any of the claimed conditions cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

2.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


